 Case 19-17713-jkf           Doc 17       Filed 02/12/20 Entered 02/12/20 14:55:42                       Desc Main
                                          Document      Page 1 of 1


                                 UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:    David Spencer                                         Chapter 13
                                                                Bankruptcy No. 19-17713-jkf
                           Debtor

LSF9 Master Participation Trust, or its Successor or
Assignee
                          Movant
                vs.

SCOTT F. WATERMAN (Chapter 13), Trustee
David Spencer
                   Respondents


                  NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

          PLEASE TAKE NOTICE that the undersigned appears on behalf of LSF9 Master Participation Trust,

 secured creditor and party-in-interest in the above-captioned bankruptcy case, and pursuant to Rule 2002 of the

 Federal Rules of Bankruptcy Procedure, demands that all notices given or required to be served in this case, whether

 written or oral, be given to or served upon the undersigned at the address below-stated.

          PLEASE TAKE FURTHER NOTICE that a demand is also made for service of copies of all papers,

 reports, pleadings, motions and applications (including notices thereof), petitions, plans of reorganization and answer

 or reply papers, and any amendments thereto, filed in the above-captioned case by mail or otherwise upon the

 undersigned at the address set forth below.

 Dated: February 12, 2020

                                               /s/ Ann E. Swartz
                                               MARGARET GAIRO, ESQUIRE ID # 34419
                                               MARISA MYERS COHEN, ESQUIRE ID # 87830
                                               ANN E. SWARTZ, ESQUIRE ID #201926
                                               LAUREN M. MOYER, ESQUIRE ID # 320589
                                               JOHN M. KOLESNIK, ESQUIRE ID # 308877
                                               Attorney for LSF9 Master Participation Trust
                                               123 South Broad Street, Suite 1400
                                               Philadelphia, PA 19109
                                               Telephone: (215) 790-1010
                                               Facsimile: (215) 790-1274
                                               Email: ecfmail@mwc-law.com
